Per Curiam.

Appeal by plaintiff from an order of the Supreme Court at Special Term which granted, upon terms, defendant insurance company’s motion to amend its answer (CPLR 3025, subd. [b]) in an action on a fire insurance policy (1) so as to correct by an appropriate denial its previous admission, alleged to have been pleaded through inadvertence, that the codefendant was its agent when an alleged oral ■ contract of insurance or agreement to supply coverage was made, and (2) so as to plead the Statute of Frauds. The case was previously before us on appeal from an order denying a motion to dismiss the complaint. (See 28 A D 2d 1200.) The action was commenced in 1965, and subsequent to the filing of note of issue in 1966 went to the military calendar and was on that calendar when the motion to amend was made in 1968. Under these circumstances plaintiff, although doubtless subjected to some inconvenience, has not substantiated his claim of laches or that of prejudicial delay; and has demonstrated no facts of such moment as to warrant our relaxing the rule that leave to amend “ shall be freely given”. (CPLR 3025, subd. [b].) The mandates of subdivision (b) “ permit the courts the widest possible latitude and cases decided under prior law intimating that limitations on the court’s power exist should not be engrafted upon CPLR 3025(b).” (3 Weinstein-Korn-Miller, N. Y. Civ. Prac., par. 3025.14.) We perceive no basis to disturb the discretion exercised by Special Term. Appellant’s other contentions are equally insubstantial and none is such as to require discussion. Order affirmed, without costs. Gibson, P. J., Staley, Jr., Cooke and Greenblott, JJ., concur in memorandum Per Curiam; Aulisi, J., not voting.